NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-4310
                                      ____________

                                 GERMAN CHAJCHIC,

                                                   Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ____________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A073-530-558)
                 Immigration Judge: Honorable Kuyomars Q. Golparvar
                                    ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 7, 2017

           Before: CHAGARES, JORDAN, and HARDIMAN, Circuit Judges.

                               (Filed: September 11, 2017)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       German Chajchic petitions for review of an order of the Board of Immigration

Appeals denying his application for deferral of removal under the Convention Against

Torture. For the reasons that follow, we will deny the petition.

                                             I

       A native and citizen of Guatemala, Chajchic entered the United States as a refugee

in 1993 and became a lawful permanent resident in 2001. While living in the United

States, Chajchic joined the Ñetas criminal gang and was arrested following a 2003

shootout with members of the MS-13 gang. Chajchic cooperated with authorities and

testified that he was the driver during a 2001 murder of an MS-13 member.

       In May 2013, Chajchic was convicted of conspiracy with intent to distribute a

controlled substance and was placed into removal proceedings as an aggravated felon

under 8 U.S.C. § 1227(a)(2)(A)(iii). Chajchic conceded removability but applied for

deferral of removal under the Convention Against Torture (CAT). Chajchic claimed that

upon repatriation he would be killed by MS-13 gang members and that the Guatemalan

authorities would acquiesce in his killing. The Immigration Judge (IJ) denied Chajchic’s

application and the Board of Immigration Appeals (BIA) affirmed.




                                             2
                                            II1

       The IJ and BIA had jurisdiction under 8 C.F.R. § 1208.31(e). Typically, we have

jurisdiction to review final orders of removal under 8 U.S.C. § 1252(a)(1). Because

Chajchic is removable as an aggravated felon, however, we lack jurisdiction over his

appeal except as to constitutional and legal questions. 8 U.S.C. § 1252(a)(2)(C)–(D).

       To be entitled to relief under the CAT, Chajchic had to show, among other things,

that it was likely that he would have been the victim of an intentional act causing severe

pain or suffering. See Pieschacon-Villegas v. Att’y Gen., 671 F.3d 303, 310 (3d Cir.

2011). Chajchic contends that this act would come at the hands of MS-13 gang members

in Guatemala. The IJ saw it differently, finding that MS-13 would not carry out such an

act because the gang would not be “interested in something that occurred over 15 years

ago” and would not “even learn of [Chajchic’s] deportation.” App. 18. These are findings

of fact which we have no jurisdiction to review. See Huang v. Att’y Gen., 620 F.3d 372,

382 (3d Cir. 2010).2

       Chajchic argues that the IJ and BIA committed legal error in making these

findings by “omitt[ing] significant unrefuted credible material evidence—specifically the



       1
        Because the BIA adopted and affirmed the IJ’s decision, “we have authority to
review both decisions.” Hanif v. Att’y Gen., 694 F.3d 479, 483 (3d Cir. 2012).
       2
        The IJ also noted that, even if MS-13 did target Chajchic, there had been no
showing “that the government [of Guatemala] would turn a blind eye to any harm he may
face.” App. 18. We have considered all of Chajchic’s arguments related to this finding
and find them unmeritorious.
                                             3
expert witness Dr. Kirkland’s report and testimony.” Chajchic Br. 1. While the IJ and

BIA could have erred by failing to consider “all evidence relevant to the possibility of

future torture,” Pieschacon-Villegas, 671 F.3d at 313 (quoting 8 C.F.R. § 208.16(c)(3)),

no such error occurred here. The IJ summarized Dr. Kirkland’s testimony at length in his

oral decision, and specifically noted parts of that testimony when making factual

findings. We are thus convinced that the IJ “considered all of the evidence of record,”

which is “all that is required.” Green v. Att’y Gen., 694 F.3d 503, 509 (3d Cir. 2012)

(alterations omitted).

       Because we lack jurisdiction to review these findings of fact and perceive no legal

error, Chajchic’s claim for relief under the CAT fails. We need not reach his other

arguments. See Tarrawally v. Ashcroft, 338 F.3d 180, 188 n.10 (3d Cir. 2003).3

                                      *      *      *

       We will deny Chajchic’s petition for review.




       3
         Chajchic also argues that “the IJ and BIA failed to aggregate the probabilit[ies]”
of independent events when finding that MS-13 would not pursue him or know of his
arrival. Chajchic Br. 37. We see no evidence of this in the agency’s opinions. See
Kamara v. Att’y Gen., 420 F.3d 202, 212 (3d Cir. 2005) (“Agency action is entitled to a
presumption of regularity, and it is the petitioner’s burden to show that [an error
occurred].”).

                                             4